Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, each hosing section having a closed end (clm 16), tapered longitudinal edges (clm 21), each section including two or more subsections (clm 30), a three piece housing (clm 31) and a lubricant groove and port (clm 32) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Claim 16 is stating that each half has an end that is closed, this is different than the housing being closed by using the end cap 195, while the specification discusses individual closing the sections it is not shown how this is being done. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Paragraph 0157, line 3, “be” should be - -been- -.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
“The disclosure relates to” is an implied phrase that should be avoided.
Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18, line 3, “define and bound” should be - -defines and bounds- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12, 14, 15, 21, 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 8 are not clear.  First the claim defines “a second space” without first setting forth a “first space” and thus it is unclear how many spaces are being explicitly required.  By stating “a second space” is this requiring a first for a total of two minimum or is “second” acting as a name and not intended to require two?  If the latter “second” should be removed from the claim.  However there is also a lack of antecedent basis for “the second rib” in the claim, it is believed that claim 8 is meant to depend from claim 7 and amending the claim to depend from 7 would resolve both issues.

Claim 21, the metes and bounds of the claim are unclear.  The claim first defines tapered longitudinal edges which as noted above is not shown in the drawings, however longitudinal edges are shown 1012e1 for example.  If this edge was tapered it is unclear how it would define “at least one inner perimeter”, a tapered edge would just form a perimeter around the area of the taper.  How is it forming an “inner perimeter”?  Does the taper include two regions, an inner and an outer, that aren’t shown?  What is the intended scope of “inner perimeter”, is this one of multiple separate perimeters or is this meant to be referencing an inner edge of the perimeter and more particular a radially inner edge of the perimeter.  Due to the metes and bounds of claim 21 being unclear, the feature not being illustrate and the specification not providing specifics of this embodiment the intended meaning of the claim cannot be assumed with any degree of certainty and a patentability determination based on prior art cannot be made at this time.
Claim 26 recites the limitation "the housing flange" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 28, similar to claim 27, it is unclear what structure, if any, is required to configure something to be removably coupled.  Does this require some form of specific connection between the flange and the structure or could the flange and the structure simply being in contact when the full assembly is put together function as “removably coupled”?  Is this attempting to limit the connection to some specific structural configuration or is Applicant attempting to state that the connection as a whole between the parts is removable.  In this case for the purpose of examination if the adaptor can be removed from the assembly as a whole it is being considered as “removably coupled”.  It’s noted that this is later clarified by claim 29 by defining the use of fasteners however claim 28 on its own is indefinite, it is suggested that claims 28 and 29 be combined. 
For both claims 27 and 28 that question and issue is what the metes and bounds of “configured to” are.  In order for the flange to be welded what is the configuration that is configured to be” which would be implying some form of structure to the mounting flange which is different than other uses of “configured to” in the claims which are defining functions of particular parts and not structurally limiting.  In other words claims 27 and 28 appear to be stating that there is some special structural configuration of the flange for the particular mounting feature, it’s unclear what that special structure is from the disclosure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 13, 17, 18, 24, 25, 28 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruder, DE102016212642.
Regarding claim 1, Bruder discloses a bearing mount apparatus (42 and 2 halves E, see Figure 5) for housing and retaining a bearing (58) in a fixed location relative to a structure (14), the bearing mount apparatus comprising: a split bearing housing (E) comprising a first housing section and a second housing section removably couplable to the first housing section (two section E, the two halves clip together using 72/74 in a removable manner), the bearing (58) being removably received within the split bearing housing when the second housing section is coupled to the first housing section; and a mounting adaptor (38) comprising a first adaptor end (end/face that contacts 14) and a second adaptor end (top and inner circumference that engages the split housing), the 
Regarding claim 2, Bruder discloses that each of the first and the second housing sections comprises a first housing section end and a second housing section end spaced longitudinally away from the first housing section end (top and bottom of each section, best labeled as 46a/46b in figures 7 and 8, the other end would be opposite these ends).
Regarding claim 3, Bruder discloses that each of the first and the second housing sections have first inner wall portions (inner circumference of E, walls on either side of 64) that are structured to removably receive a portion of the bearing (58) in a position 
Regarding claim 13, Bruder discloses that outer walls of the first and the second housing sections are curved about a longitudinal axis and define a semicircle on a plane generally orthogonal to the longitudinal axis intersecting the outer wall (the halves of the housing are semi-circles the outer surface of which is curved), each of the first and second housing sections have a hollowed semi-cylinder shape (hollow to define the cavity for the bearing 58), and when the second housing section is coupled to the first housing section the split bearing housing has a hollowed cylinder shape (the two hallow semi-circle/cylinder shapes join to form a hollow cylinder).
Regarding claim 17, Bruder discloses that the first and the second housing sections are identical (in figures 5 and 6 the two halves are illustrated as identical parts, rotating one half of to align with the other would place all the latching and alignment features in the same location).
Regarding claim 18, Bruder discloses that each of the first and the second housing sections comprise at least one inner perimeter (hole 70, generally the same as hole 148 of the instant application) that at least partially define[s] and bound[s] at least one bore that is configured to receive at least one fastener (68 of other housing halves) for removably coupling the second housing section to the first housing section (“fastener” is not limited to bolts or screws but can include stud type devices, this is the type of fastener shown in Bruder with a stud 68 placed in a hole 70 that is part of the 
Regarding claim 24, Bruder discloses that the housing includes the bearing [installed] (58), the bearing being a spherical ball bearing, a cylindrical ball bearing, a thrust bearing, a linear bearing, a tapered roller bearing, or a plain bearing (as illustrated by Figure 9 the bearing is a spherical ball bearing, however it is noted that the claim is defining all types of known bearings, any removal of particular bearings from this list would only be limiting the invention to a particular type of bearing however substituting between different bearings is within the level of ordinary skill in the art).
Regarding claim 25, Bruder discloses that the first adaptor end comprises a mounting flange (the radial extension of 38, specifically 42 can considered a mounting flange as overall structure of the adaptor is not defined until later in claim 26 the flange/adaptor claimed is not limited to the flange/adaptor as illustrated).
Regarding claim 28, Bruder discloses, as best understood, that the mounting flange is configured to be removably coupled to the structure (the lock ring sits on the structure when secured and is removed from contact with the structure when released, as best understood this is considered to be removably coupled).
Regarding claim 30, Bruder discloses that the at least one of the first and second housing sections comprise two or more subsections (see figures 6 showing that each section can be ultimately be made of two parts (46a or 46b and E, the claim does not specific how the subsections are arranged thus any combination of parts that ultimately form the section can anticipate this claim).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruder, DE102016212642.
Regarding claim 31, Bruder discloses two pieces forming the housing with the corresponding adaptor structure being secured thereto as explained in the rejection of claim 1 above.  Bruder does not disclose a third housing section that is removably couplable to the first and second housing sections, and the bearing and second adaptor end of the mounting adaptor is removably received within the split bearing housing when the first, second and third housing sections are coupled to one another.
The difference between the prior art and the claim being the total number of split housing parts that are combined to make the final housing assembly.  It would have been obvious to one having ordinary skill in the art to try and make the split housing out of any number of separate components that are joined together, including three pieces instead of two, as such a modification only requires breaking the bearing housing into more identical but smaller pieces and joining them together in the same manner as they are already joined.  The number of subsections does not make an inventive distinction over the prior art.  Furthermore the making of the housing in more than two pieces would have been an obvious matter of design choice since Applicant has not disclosed that the number of subsections solves any particular problem or is for any particular .

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruder, DE102016212642, in view of Madsen, USP 1,781,467.
Regarding claim 32, Bruder does not disclose a lubrication groove adjacent the bearing and a through porting that connects the lubrication groove to an exterior surface of the split bearing housing for receiving lubrication.
Madsen teaches that a bearing cartridge (16) can be provided with a lubricant groove (portion of 48 to the left of the bearing in figure 2) adjacent to the bearing element (30) and a through porting (portion of 48 that runs above the bearing) that connects the groove to an exterior surface of the bearing housing.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Bruder and add the known structure of a lubrication groove adjacent the bearing and a through port that extends to an exterior surface of a bearing cartridge, as taught by Madsen, for the predictable result of providing a means to deliver lubricant to an otherwise sealed bearing so that lost lubricant (lubricant that escapes around the seal) can be replaced to prolong the service life of the bearing.  Adding a known lubricant supply configuration is not novel or inventive.
Allowable Subject Matter
Claims 4-7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 8 and dependent claim 
Claim 14 and dependent claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  This indication of allowable subject matter is being made based on the assumption that claim 14 must ultimately depend from claim 8 to provide proper antecedent basis for all the parts claimed, see rejection above.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 16 is requiring closing each half of the housing, modifying Bruder in this manner would destroy the intended operation of the device as a whole as the shaft would not be able to pass through and transfer power from the motor. 
Claim 19 [dependent claim 20], 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 19 , 22 and 23 are defining an additional feature of the clamp band or collar, Bruder’s lock ring or adaptor as applied above is functioning as a clamp ring/collar but the reference 
Claims 26 and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  NOTE claim 29 is rejected in view of its dependency from claim 28, combining 28 and 29 resolves the issue above and is allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 3936099 discloses another type of split bearing cartridge assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES PILKINGTON/Primary Examiner, Art Unit 3656